Citation Nr: 0400208	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-21 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an effective date earlier than May 4, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision (RD) of the RO, which 
granted service connection for PTSD and assigned a 10 percent 
rating effective from May 4, 2001, the date of the veteran's 
petition to reopen his claim.  He initially contested the 
rating assigned, in his December 2001 notice of disagreement 
(NOD), but the maximum possible 100percent schedular rating 
subsequently was assigned in a January 2002 RD.  He then 
submitted another NOD in July 2002 contesting the effective 
date of the grant of service connection, and he since has 
perfected his appeal to the Board on this issue by submitting 
a timely substantive appeal (VA Form 9) in November 2002.  So 
this is the issue presently before the Board.

Unfortunately, for the reasons explained below, the Board 
cannot yet decide the claim for an earlier effective date.  
So this appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran alleges there are additional VA outpatient 
treatment records, government records, and either VA or 
private medical opinions that still need to be obtained 
before deciding this case.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  He also alleges several VCAA violations over his 
non-productive efforts to obtain this additional evidence.  
Thus, the RO must attempt to obtain these outstanding records 
and, if unobtainable, must inform the veteran of this 
pursuant to the VCAA.  See 38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the appeal was certified to the Board on 
December 18, 2002, and the veteran was notified of this in a 
letter dated December 19, 2002, which indicated he had 90 
days to, among other things, submit additional evidence.  
38 C.F.R. § 20.1304 (2003).  Some additional evidence-but 
not all that the veteran claims is outstanding-was submitted 
directly to the RO on April 8, 2003.  But since his case 
already had been certified and transferred to the Board, 
this evidence was forwarded on to the Board and received on 
August 10, 2003, without a supplemental statement of a case 
(SSOC) or a wavier of RO jurisdiction.  Consequently, since 
this case must be returned to the RO, this additional 
evidence along with the other evidence hopefully obtained on 
remand must be addressed in an SSOC to preserve the veteran's 
procedural due process rights and avoid unduly prejudicing 
him in his appeal.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide a list of 
all additional VA facilities where he has 
received relevant treatment, the records 
of which have not been obtained.  He can 
do this on VA Form 21-4138.  Ask that he 
only provide the dates of treatment for 
missing records, and that he identify 
which VA clinic (mental health or 
hygiene) that provided the treatment, not 
the specific VA doctor.

2.  Also send the veteran copies of VA 
Form 21-4142.  Inform him that he has not 
provided sufficient information to obtain 
additional records from private doctors 
and/or facilities.  If additional private 
medical evidence exists and needs to be 
obtained, ask that he provide the 
complete names, addresses (including ZIP 
Code), and dates of this private 
treatment, and VA will assist him in 
obtaining this additional evidence.  Also 
indicate that he can submit this evidence 
himself, if he prefers.

3.  As well, ask the veteran whether he 
was hospitalized during service or 
treated at Fort Howard after service.  
If he was, ask that he indicate when he 
received that treatment and in what 
clinic, etc.

4.  Make attempts to obtain any records 
identified above.  In the event that any 
records, government or private, do not 
exist, obtain a statement from the 
custodian of records to that effect, and 
(A) inform the veteran which records were 
not obtained, (B) tell him what efforts 
were expended in obtaining them, and 
(C) inform him what will happen next with 
his claim as a result.  

5.  Also review the claims file and 
ensure that all VCAA duties have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.

6.  Then readjudicate the claim based on 
any additional evidence obtained-
including the evidence mentioned earlier 
that was received after the case was 
certified to the Board.  If the claim 
remains denied, send the veteran and his 
representative an SSOC and give them an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



